 1                                                        HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7
                                         AT TACOMA
 8
        MICHELLE McCULLEY,                                 CASE NO. C18-0370RBL
 9
                               Plaintiff,                  ORDER DISMISSING CASE
10             v.

11      COMMISSIONER OF SOCIAL
        SECURITY,
12
                               Defendant.
13

14
            The Court, after careful consideration of the plaintiff’s complaint, the parties’ briefs, all
15   papers and exhibits filed in support and opposition thereto, the Report and Recommendation of
     the Honorable James P. Donohue, and the balance of the record, does hereby find and ORDER:
16
            (1) The Court adopts the Report and Recommendation
17
            (2) The final decision of the Commissioner is AFFIRMED and this case is dismissed
18             with prejudice.
            (3) The clerk of the Court is directed to send copies of this Order to the parties and to
19
               Judge Donohue.
20
            Dated this 20th day of February, 2019.
21

22                                                         A
                                                           Ronald B. Leighton
23
                                                           United States District Judge
24


     ORDER DISMISSING CASE - 1
